 Case 1:20-cv-00329-JTN-PJG ECF No. 26 filed 06/23/20 PageID.223 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MAX BIRMINGHAM,

      Plaintiff,
                                                No. 1:20-cv-00329
v
                                                HON. JANET T. NEFF
DANA NESSEL,
                                                MAG. PHILLIP J. GREEN
      Defendant.


Max Birmingham
Pro Per Plaintiff
323 E. 108th Street, Apt. 24
New York, NY 10029
(617) 756-5473


Kendell S. Asbenson (P81747)
Patrick L. O’Brien (P78163)
Attorneys for Defendant
Michigan Department of Attorney General
Civil Litigation, Employment & Elections
Division
P. O. Box 30736
Lansing, MI 48909
(517) 335-7659
                                            /

                    DEFENDANT’S MOTION TO DISMISS

      In lieu of an answer to the complaint, Defendant Dana Nessel, by counsel,

moves for dismissal of Plaintiff Max Birmingham’s complaint pursuant to Fed. R.

Civ. P. 12(b)(1) because Birmingham does not have standing to bring this

complaint.
 Case 1:20-cv-00329-JTN-PJG ECF No. 26 filed 06/23/20 PageID.224 Page 2 of 2



                                            Respectfully submitted,

                                            Dana Nessel
                                            Attorney General

                                            s/Kendell S. Asbenson
                                            Kendell S. Asbenson (P81747)
                                            Assistant Attorney General
                                            Attorneys for Defendant
                                            Civil Litigation, Employment &
                                            Elections Division
                                            P. O. Box 30736
                                            Lansing, MI 48909
                                            (517) 335-7659
                                            asbensonk1@michigan.gov
                                            P81747
Dated: June 23, 2020


                         CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2020, I electronically filed the above
document(s) with the Clerk of the Court using the ECF System, which will provide
electronic copies to counsel and parties of record.

                                            s/Kendell S. Asbenson
                                            Kendell S. Asbenson (P81747)
                                            Assistant Attorney General
                                            Attorneys for Defendant
                                            P. O. Box 30736
                                            Lansing, MI 48909
                                            (517) 335-7659
                                            asbensonk1@michigan.gov




                                        2
